 Case 1:21-cv-10760-DML-PTM ECF No. 7, PageID.23 Filed 08/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ALFONIO THOMPSON,

                       Plaintiff,                            Case Number 21-10760
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge Patricia T. Morris
DENNIS HOWE and GOBEYNS BRIDGEPORT
TOWING,

                  Defendants.
________________________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION AND
           DISMISSING THE COMPLAINT FOR FAILURE TO PROSECUTE

       Presently before the Court is the report issued on June 22, 2021 by Magistrate Judge

Patricia T. Morris pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the case

for want of prosecution. The deadline for filing objections to the report has passed, and no

objections have been filed. The parties’ failure to file objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 6) is

ADOPTED, and the case is DISMISSED for failure to prosecute.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: August 31, 2021
